DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/16/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 9 is objected to because of the following informalities:  The examiner suggest amending the claim to include a transition word after the claim in which it depends and the further limiting claim limitations (i.e. wherein).  Appropriate correction is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the account" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the one or more computer processor" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  1-7, 9-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fu (US Patent No. 9,825,930) in view of O’Kennedy et al. (US Patent No. 10,015,167).
Regarding independent claim 1, Fu teaches a method comprising: creating an identity token associated with an application service (Fu, column 4, lines 36-43 and column 3, lines 60-column 4, lines 2; create primary token); in association with the application service, configuring a linked service token of an external service (Fu, column 4, lines 43-53; secondary token for service provider to access resources); storing the linked service token in association with the identity token (Fu, column 5, lines 20-27)l and invoking the application service which includes validating the identity token and with the external service using the linked service token (Fu, column 5, lines 45-65).
Fu does not explicitly teach invoking the application service which includes validating the identity token and performing an application programming interface (API) interaction with the external service using the linked service token.
	O’Kennedy teaches invoking the application service which includes validating the identity token and performing an application programming interface (API) interaction with the external service using the linked service token (O’Kennedy. Column 6, lines 51-59 and column 20, lines 22-43; API service call to use subkey to access services).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to  modify Fu with the teachings of O’Kennedy to use application program interfaces to provide the advantage of delivering seamless experiences to end-users and reduce administrative overhead (O’Kennedy, column 1, lines 21-32).
	Regarding claim 2, Fu in view of O’Kennedy teaches each and every claim limitation of claim 1, however, O’Kennedy teaches the method wherein invoking the application service further comprises injecting the identity token into the runtime of the application service; and wherein performing the API interaction can include: for an instruction in the application service specifying external service interactions, accessing the linked service token using the identity token and performing an application programming interface interaction using the service credentials (O’Kennedy. Column 6, lines 51-59 and column 20, lines 22-43; API service call to use subkey to access services).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to  modify Fu with the teachings of O’Kennedy to use application program interfaces to provide the advantage of delivering seamless experiences to end-users and reduce administrative overhead (O’Kennedy, column 1, lines 21-32).
	Regarding claim 3, Fu in view of O’Kennedy teaches the method wherein configuring the linked service token is prompted by detecting usage of the external service within configuration of the application service and triggering a linking interaction flow for the external service, wherein the linked service token is configured through the interaction flow (Fu, column 5, lines 20-27 and column 4, lines 50-column 5, line 19).
Regarding claim 4, Fu in view of O’Kennedy teaches the method wherein detecting usage of the external service within comprises detecting a trigger event of the application service based on the external service (Fu, column 5, lines 20-27 and column 4, lines 50-column 5, line 19).
Regarding claim 5, Fu in view of O’Kennedy teaches the method wherein detecting usage of the external service within comprises detecting an instruction in logic of the application service making use of the external service (Fu, column 5, lines 20-27 and column 4, lines 50-column 5, line 19).
Regarding claim 6, Fu in view of O’Kennedy teaches the method wherein the linked service token of the external service is a secret token to an account of the external service (Fu, column 4, lines 47-65 and column 4, column 5, lines 1-19).
Regarding claim 7, Fu in view of O’Kennedy teaches the method wherein the linked service token of the external service is a secret token to a resource of the account of the external service (Fu, column 4, lines 47-65 and column 4, column 5, lines 1-19).
Regarding claim 9, Fu in view of O’Kennedy teaches the method setting access policy to an identity token (Fu, column 3, line 67 – column 4, line 2).
Regarding independent claim 10, Fu teaches a non-transitory computer-readable medium storing instructions that, when executed by one or more computer processors of a computing platform, cause the computing platform to perform the operations: creating an identity token associated with an application service (Fu, column 4, lines 36-43 and column 3, lines 60-column 4, lines 2; create primary token); in association with the application service, configuring a linked service token of an external service (Fu, column 4, lines 43-53; secondary token for service provider to access resources); storing the linked service token in association with the identity token (Fu, column 5, lines 20-27)l and invoking the application service which includes validating the identity token and with the external service using the linked service token (Fu, column 5, lines 45-65).
Fu does not explicitly teach invoking the application service which includes validating the identity token and performing an application programming interface (API) interaction with the external service using the linked service token.
	O’Kennedy teaches invoking the application service which includes validating the identity token and performing an application programming interface (API) interaction with the external service using the linked service token (O’Kennedy. Column 6, lines 51-59 and column 20, lines 22-43; API service call to use subkey to access services).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to  modify Fu with the teachings of O’Kennedy to use application program interfaces to provide the advantage of delivering seamless experiences to end-users and reduce administrative overhead (O’Kennedy, column 1, lines 21-32).
Regarding claim 11, Fu in view of O’Kennedy teaches each and every claim limitation of claim 10, however, O’Kennedy teaches the non-transitory computer-readable medium wherein invoking the application service further comprises injecting the identity token into the runtime of the application service; and wherein performing the API interaction can include: for 38 of 41POLY-MO2-US an instruction in the application service specifying external service interactions, accessing the linked service token using the identity token and performing an application programming interface interaction using the service credentials (O’Kennedy. Column 6, lines 51-59 and column 20, lines 22-43; API service call to use subkey to access services).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to  modify Fu with the teachings of O’Kennedy to use application program interfaces to provide the advantage of delivering seamless experiences to end-users and reduce administrative overhead (O’Kennedy, column 1, lines 21-32).
	Regarding claim 12, Fu in view of O’Kennedy teaches the non-transitory computer-readable medium wherein configuring the linked service token is prompted by detecting usage of the external service within configuration of the application service and triggering a linking interaction flow for the external service, wherein the linked service token is configured through the interaction flow (Fu, column 5, lines 20-27 and column 4, lines 50-column 5, line 19).
Regarding claim 13, Fu in view of O’Kennedy teaches the non-transitory computer-readable medium wherein detecting usage of the external service within comprises detecting a trigger event of the application service based on the external service (Fu, column 5, lines 20-27 and column 4, lines 50-column 5, line 19).
Regarding claim 14, Fu in view of O’Kennedy teaches the non-transitory computer-readable medium wherein detecting usage of the external service within comprises detecting an instruction in logic of the application service making use of the external service (Fu, column 5, lines 20-27 and column 4, lines 50-column 5, line 19).
Regarding independent claim 16, Fu teaches a system comprising of: one or more computer-readable mediums storing instructions that, when executed by the one or more computer processors, cause a computing platform to perform operations comprising: creating an identity token associated with an application service (Fu, column 4, lines 36-43 and column 3, lines 60-column 4, lines 2; create primary token); in association with the application service, configuring a linked service token of an external service (Fu, column 4, lines 43-53; secondary token for service provider to access resources); storing the linked service token in association with the identity token (Fu, column 5, lines 20-27)l and invoking the application service which includes validating the identity token and with the external service using the linked service token (Fu, column 5, lines 45-65).
Fu does not explicitly teach invoking the application service which includes validating the identity token and performing an application programming interface (API) interaction with the external service using the linked service token.
	O’Kennedy teaches invoking the application service which includes validating the identity token and performing an application programming interface (API) interaction with the external service using the linked service token (O’Kennedy. Column 6, lines 51-59 and column 20, lines 22-43; API service call to use subkey to access services).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to  modify Fu with the teachings of O’Kennedy to use application program interfaces to provide the advantage of delivering seamless experiences to end-users and reduce administrative overhead (O’Kennedy, column 1, lines 21-32).
Regarding claim 17, Fu in view of O’Kennedy teaches each and every claim limitation of claim 16, however, O’Kennedy teaches the system wherein invoking the application service further comprises injecting the identity token into the runtime of the application service; and wherein performing the API interaction can include: for 38 of 41POLY-MO2-US an instruction in the application service specifying external service interactions, accessing the linked service token using the identity token and performing an application programming interface interaction using the service credentials (O’Kennedy. Column 6, lines 51-59 and column 20, lines 22-43; API service call to use subkey to access services).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to  modify Fu with the teachings of O’Kennedy to use application program interfaces to provide the advantage of delivering seamless experiences to end-users and reduce administrative overhead (O’Kennedy, column 1, lines 21-32).
	Regarding claim 18, Fu in view of O’Kennedy teaches the system wherein configuring the linked service token is prompted by detecting usage of the external service within configuration of the application service and triggering a linking interaction flow for the external service, wherein the linked service token is configured through the interaction flow (Fu, column 5, lines 20-27 and column 4, lines 50-column 5, line 19).
Regarding claim 19, Fu in view of O’Kennedy teaches the system wherein detecting usage of the external service within comprises detecting a trigger event of the application service based on the external service (Fu, column 5, lines 20-27 and column 4, lines 50-column 5, line 19).
Regarding claim 20, Fu in view of O’Kennedy teaches the system wherein detecting usage of the external service within comprises detecting an instruction in logic of the application service making use of the external service (Fu, column 5, lines 20-27 and column 4, lines 50-column 5, line 19).

Claim(s) 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fu (US Patent No. 9,825,930) in view of O’Kennedy et al. (US Patent No. 10,015,167) as applied to claims 1-7, 9-14 and 16-20 above, and further in view of Torino et al. (US Pub No. 2010/0250949).
Regarding claim 8, Fu in view of O’Kennedy teaches each and every claim limitations of claim 1. 
Fu in view of O’Kennedy does not explicitly teach the method further comprising resetting the identity token, which comprises disassociating value of the identity token and setting a new value of the identity token.
Torino teaches further comprising resetting the identity token, which comprises disassociating value of the identity token and setting a new value of the identity token (Torino, page 3, paragraph 0024). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Fu in view of O’Kennedy with the teachings of Torino to rest token values to provide the advantage of improving user privacy and more trustworthy devices (Torino, page 1, paragraphs 0002-0003).
Regarding claim 15, Fu in view of O’Kennedy teaches each and every claim limitations of claim 10. 
Fu in view of O’Kennedy does not explicitly teach the non-transitory computer-readable medium further comprising resetting the identity token, which comprises disassociating value of the identity token and setting a new value of the identity token.
Torino teaches further comprising resetting the identity token, which comprises disassociating value of the identity token and setting a new value of the identity token (Torino, page 3, paragraph 0024). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Fu in view of O’Kennedy with the teachings of Torino to rest token values to provide the advantage of improving user privacy and more trustworthy devices (Torino, page 1, paragraphs 0002-0003).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHAQUEAL D WADE-WRIGHT/Primary Examiner, Art Unit 2437